Exhibit 10.10

 

THIRD AMENDMENT TO (i) OPEN-END MORTGAGE,

SECURITY AGREEMENT AND ASSIGNMENT TO SECURE PRESENT AND FUTURE LOANS UNDER
CHAPTER 25 OF TITLE 34 OF THE GENERAL LAWS OF THE STATE OF RHODE ISLAND AND (ii)
ASSIGNMENT OF BORROWER’S INTERESTS IN LEASES, RENTS AND PROFITS

 

Reference is hereby made to (i) an OPEN-END MORTGAGE, SECURITY AGREEMENT AND
ASSIGNMENT TO SECURE PRESENT AND FUTURE LOANS UNDER CHAPTER 25 OF TITLE 34 OF
THE GENERAL LAWS OF THE STATE OF RHODE ISLAND dated as of May 27, 2015 granted
to East Boston Savings Bank (hereinafter, the “Mortgagee”), a Massachusetts
banking corporation with its principal office at 67 Prospect Street, Peabody,
Massachusetts 01960, by GANO HOLDINGS, LLC, a Rhode Island limited liability
company (hereinafter, the “Mortgagor”) having a mailing address c/o The
Procaccianti Group, 1140 Reservoir Avenue, Cranston, Rhode Island 02920-6032,
Attn: James A. Procaccianti, President and CEO, which mortgage (the “Original
Mortgage”) was recorded with the Providence Land Evidence Records (“Land
Records”) on June 15, 2015 in Book 11142, Page 152, and (ii) an ASSIGNMENT OF
BORROWER’S INTEREST IN LEASES, RENTS AND PROFITS dated as of May 27, 2015 from
Mortgagor to Mortgagee, which assignment (the “Original Assignment”) was
recorded with such Land Records on June 15, 2015 in Book 11144, Page, 181, which
Original Mortgage and Original Assignment were previously modified by both a
First Amendment to Open-End Mortgage, Security Agreement and Assignment to
Secure Present and Future Loans Under Chapter 25 of Title 34 of the General Laws
of the State of Rhode Island and an Assignment of Borrower’s Interests in
Leases, Rents and Profits recorded with the Land Records on February 12, 2016 in
Book 11325, Page 294 (the “First Amendment”), and a Second Amendment to Open-End
Mortgage, Security Agreement and Assignment to Secure Present and Future Loans
Under Chapter 25 of Title 34 of the General Laws of the State of Rhode Island
and an Assignment of Borrower’s Interests in Leases, Rents and Profits recorded
with the Land Records on June 7, 2019 in Book 12379, Page 129 (the “Second
Amendment”). The Original Mortgage as modified by the First Amendment and Second
Amendment is hereinafter referred to as the “Mortgage”, and the Original
Assignment is modified by the First Amendment and Second Amendment as
hereinafter referred to as the “Assignment”).

 

WHEREAS, Mortgagee has agreed to amend and restate its existing loans with the
Borrower which are secured, in part, by the Mortgage and the Assignment and
advance an additional $2,000,000.00 to Mortgagor, all to be evidenced by an
Amended and Restated Promissory Note of even date herewith (“2020 Note”) to be
secured, in part, by the Mortgage and the Assignment;

 

NOW THEREFORE, for good and valuable consideration received, the receipt and
sufficiency of which are hereby acknowledged, Mortgagor and Mortgagee agree as
follows:

 

1.Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to them in the Mortgage.

 

 

2.

Except where otherwise required by the context, as used in the Loan Documents,
the term “Loan” shall refer to the loan evidenced by the 2020 Note, which
amends, restates

 



1

 

 

and supplements: (i) the Promissory Note delivered in connection with the
Original Mortgage (“Original Note”), and (ii) the Promissory Note executed and
delivered in connection with the Second Amendment (“2019 Note”). Except as
otherwise required by the context, wherever occurring in the Loan Documents, the
term “Note” shall refer to the 2020 Note, and the term “Loan Documents” shall
include each and all of the Loan Documents (as defined in the Mortgage) as now
existing and/or as hereafter supplemented, amended, modified and/or restated.

 

3.Section 4.9 of the Mortgage is and shall hereby be amended by adding the
words” After an Event of Default continuing beyond applicable notice and cure
periods, “ to the beginning of the first sentence of Section 4.9.

 

4.Section 6.3 of the Mortgage is and shall hereby be deleted in its entirety and
replaced with the following:

 

“The sale, transfer, assignment of other disposition of any direct or indirect
ownership interest of or in the Mortgagor, or the sale, transfer, assignment ,
pledge, mortgage or other disposition or grant or any interest in all or any
portion of the Collateral other than the Permitted Encumbrances, and
notwithstanding anything contained herein or contained in any of the other Loan
Documents to the contrary, the following transfers shall be permitted without
the consent of or notice to Mortgagee, except as may be limited by the last
sentence of this paragraph: such transfers as are either : (i) any transfers,
sales, redemptions, pledges, trades and/or issuances of any shares or other
interests held directly or indirectly in Procaccianti Hotel REIT, Inc., a
Maryland corporation; (ii) transfers permitted by Section 12.2.1.1 and its
subsections of the Franchise Agreement (“Franchise Agreement”) between PHR GANO
OPCO SUB, LLC (“OpCo”), a Delaware limited liability company, and Hilton
Franchise Holding LLC (“HFH”) being entered into in connection herewith, or
(iii) specifically permitted in a writing from Mortgagee to Mortgagor dated
after the date of this document. Notwithstanding the foregoing, Gano Holdings,
LLC (“PropCo”), a Rhode Island limited liability company, and OpCo must always
remain subject to direct or indirect Control. “Control” means indirectly,
beneficially owned by Procaccianti Hotel REIT, Inc., which entity shall have day
to day decision-making under the actual control of one or more of: James
Procaccianti, Elizabeth Procaccianti, Greg Vickowski, and/or Ron Hadar, except
only for such decisions as are required by law, generally accepted public
company corporate custom or by the guidelines required by FINRA or the North
American Securities Administrators Association (or similar guidelines,
regulations or rules of other similar bodies and entities) with respect to a
REIT to be made by its independent board, provided further, however, that such
board has at all times no fewer than 40% of its directors being one of the
Procaccianti individuals; and provided, finally, that actual management and
operation of the Property encumbered by the Mortgage is addressed pursuant to
the terms of a Management Agreement similar to the agreement referenced in the
Assignment and Subordination of Management Agreement being executed and
delivered herewith by the management company named therein, and such company
remains wholly owned and controlled by James

 



2

 

 

Procaccianti, Elizabeth Procaccianti, and other entities subject to their direct
or indirect control (as “Control is defined in the Franchise Agreement).”

 

5.As modified as provided above, all the terms and provisions of the Mortgage
and Assignment remain in full force and effect.

 

[page ends here – signature page to follow]

 



3

 

 

 


IN WITNESS WHEREOF, the Mortgagor has executed this Third Amendment as a sealed
instrument as of the 27th day of February, 2020.

 



  MORTGAGOR:             Gano Holdings, LLC, a Rhode Island limited liability
company

 

      By: /s/ James A. Procaccianti     James A. Procaccianti,     its
Authorized Signatory

 



4

 

 

STATE OF RHODE ISLAND

 

Providence, ss.

 

 

On this 26th day of February, 2020, before me, the undersigned notary public,
personally appeared James A. Procaccianti, as Authorized Representative of Gano
Holdings, LLC, proved to me through satisfactory evidence of identification,
which was known to me to be the person whose name is signed on the preceding or
attached document, and acknowledged to me that she signed it voluntarily for its
stated purpose.

 

  /s/ Natasha V. Ruane   NOTARY PUBLIC [Affix Notarial Seal]     Printed Name:  
  My Commission Expires:  

 



5

 

 

IN WITNESS WHEREOF, the Mortgagor has executed this Second Amendment as a sealed
instrument as of the date first above written.

 



  MORTGAGEE:       EAST BOSTON SAVINGS BANK           By: /s/ Jonpaul Sallese  
  Name: Jonpaul Sallese     Title: Vice President, Commercial Real Estate      

 



6

 

 

COMMONWEALTH OF MASSACHUSETTS

 

__________________, ss.

 

On this _____ day of ____________, 2020, before me, the undersigned notary
public, personally appeared Jonpaul Sallese, as Vice President, Commercial Real
Estate, of East Boston Savings Bank, proved to me through satisfactory evidence
of identification, which was ________________________ to be the person whose
name is signed on the preceding or attached document, and acknowledged to me
that she signed it voluntarily for its stated purpose.

 

 

      NOTARY PUBLIC [Affix Notarial Seal]     Printed Name:     My Commission
Expires:  

 



7

 